 In the Matter- of THENEWJERSEY ZINCCOMPANY (OF PA.)andBROTHERHOODOF RAILROAD TRAINMEN, IND.In the Matterof THENEW JERSEYZINC COMPANY(OF PA.)'andBROTHERHOODOF LOCOMOTIVEFIREMEN AND ENGINEERS, IND.Cases Nos..-R-1303 and' 4-R-1304 respectively.DecidedMay 3, 1944Covington, Burling, Rublee, Acheson d Shorb,ofWashington,D. C.,by Messrs. Charles A. HorksyandGeorge F. Hirmoni,,for theCompany.Mr. W. L. Reed,of East Mauch Chunk, Pa.,, andMr. R. M. Davis,of Slating-ton, Pa., for the Trainmen.Mr. R. E. Tydings,of ti'Vashington, D. C., forthe Engineers.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Brotherhood of RailroadTrainmen, Ind., herein called the Trainmen, and Brotherhood ofLocomotive Firemen and Engineers, Ind., herein called the Engineers,each alleging that a question affecting-commerce had arisen concern-"ing the representation of - employees, of The New Jersey Zinc Com-pany (of Pa.), Palmerton, Pennsylvania, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an, appropriate hearing upon due notice before HermanLazarus, Trial Examiner.Said hearing was held at Philadelphia,Pennsylvania, on February 8, 1944.The Company, the Trainmen,and the Engineers appeared and participated. , All parties were -af-forded full opportunity to be heard, to examine 'and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.,All parties were afforded' an oppor-tunity to file briefs with theBoard.'The Company has requested an oral argument which is hereby denied.56 N. L.R. B., No. 50.246 THE NEW, JERSEY ZINC COMPANY (OF PA.)247Upon"the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE-COMPANYThe New Jersey Zinc Company (of Pa.), is a Pennsylvania corpora-tion which operates plants at Palmerton and Freemansburg, Pennsyl-vania.At the Palmerton plant, the only one here involved,'the Com-pany is engaged in the manufacture of slab zinc, spiegeleisen, rolledzinc, cadmium, zinc oxide, zinc dust, zinc sulphide pigments, and sul-phuric acid.In the manufacture of these products, the Companytises such raw materials as zinc ores, lead ores, barytes, anthracite andbituminous coal, coke, and limestone., During the year 1943, more than50 percent of the raw materials used by the Company at its Palmertonplants was shipped to it from points outside the Commonwealth ofPennsylvania.During the same year, the Company sold finished prod-ucts valued at approximately 221/2 million dollars., 80 percent ofwhich was shipped to destinations outside the Commonwealth ofPennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen, Ind., and Brotherhood of Lo-comotive Firemen and Engineers, Ind., are unaffiliatedlabor organiza-tions admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION-The parties-stipulated at the hearing that on or about November 19,1943, both the Trainmen and the Engineers requested recognition asthe bargaining agents of the Company's employees in the units respec-tively claimed by them to be appropriate, and that the Company re-fused to grant'such recognition unless and until both organizations hadbeen. certified by the Board.A statement of a Field Examiner, introduced into evidence; showsthat both the Trainmen and the Engineers, represent substantialnumbers of. employees in the respective units hereinafter foundappropr'iate.22The following table reflects the Field Examiner's,. statement of the authorization cardssubmitted by the Trainmen and the Engineers and compared with the Company's pay roll ofDecember 17, 1943:.1-NumberNumbercardsemployeesNumbercheckedon paysubmittedin unitrollTrainmen-----------------------------------243122Engineers--------------------------------------132713 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce .has arisen concerning,the representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Trainmen and Engineers, respectively, request two separateunits of employees 'engaged in standard gauge railroad operations,comprising (1) all conductors and brakemen engaged at the Company's'East and West plants, and (2) all locomotive engineers, firemen, andhostlers at the,Company's East and West plants.The Company takes'the position that the appropriate unit should be, plant-wide or, in thealternative, that the units requested by the unions should include theemployees operating narrow gauge equipment and locomotive cranes.The Company, in connection with the manufacturing businesswhich it conducts at the East and West plants of the Palmerton es-tablishment, carries on extensive railroad operations.'The greaterpart of these operations are performed by the Plant Railroad Divisionwhich embraces all the employees here involved 4Although the PlantRailroad is an adjunct of the Company's Service and MaintenanceDepartment, it is a well-defined entity with distinct functions.Plant-Railroad operations are carried out by means of some 35 miles ofstandard gauge and about 2 miles of narrow gauge track 5 over whichvarious types of locomotive equipment and rolling stock move.5Thestandard gauge switching operations in which the employees soughtto be represented by the Trainmen and the Engineers are engaged,consist on the one hand in exchanging incoming and outgoing trafficwith, connecting common carriers at their classification points, locatedboth outside and inside.the plant premises; and on the other hand in,transporting raw and partially processed materials to and from therespective manufacturing departments of the East and West plants.Locomotive crane and narrow gauge operations of the Plant Railroad3The two pants,situated about 1 mile apart, are connectedby the ChestnutRidge Rail-way, a common carrier and a subsidiaryof The New Jersey Zinc Companywhich is alsothe parent of The New Jersey ZincCompany (of Pa ). All traffic between the,East andwest plantsmoves overthe Chestnut RidgeRailway whose operations are not involved inthis proceeding.,-The operatorsof the specialized railroad equipmentused in connection with the Com-pany's Slab Zinc Department and boilerhouseat the westplant,and the waelz Kiln andOxide Department at the Eastplant do not come within the RailroadDivisionand, by,agreement of the parties,are to beexcluded fromthe units herein.5The narrow gauge tracks areconfined within the boundaries of the west plant9The PlantRailroad utilizes four 70-ton and two 20-ton standardgauge steamlocomotives ;three 12-ton narrowgaugelocomotives; nine 15-ton standard gauge steam locomotivecranes and one 25-ton standard gauge Diesel locomotive crane; and a total of approxi-mately 310 cars of various descriptions,about 50 of which are narrow gauge cars.The Company also owns one 14-ton locomotive,two 20-ton steam locomotives,one 12-tongasoline locomotive,one 12-ton storagebatterylocomotive,and one electric transfer car,which are not operated by the Railroad Division but by employees of other-departments(see note 4,supra). THE NEW JERSEYZINC COMPANY (OF PA.)249serve substantially different purposes.Locomotive cranes are, usedexclusively for loading and unloading operations; they perform onlyminor switching operations where necessary to place the cars to beloaded or- unloaded in the desired positions.Narrow gauge operationsare limited to the removal of clinker from the West plant oxide andblast furnaces.The standard gauge engineers, firemen; conductors, and brakemen inthe units proposed by the Trainmen and the Engineers thus constitutea separate group whose functions are clearly distinguishable from thoseperformed by the locomotive crane and narrow gauge operators.Moreover, standard gauge employees, because of the greater skill re-quired,7 are paid at a higher rate than both locomotive crane andsnarrow gauge employees of the Railroad Division.As to the hostlers whose inclusion in the Engineers' unit is requested,these employees are concerned with holding idle locomotives ready foruse by keeping up the fires, maintaining the water in the boilers, sand-ing, etc.The inclusion of this class of railroad employees in units ofengineers and firemen is customary.8 It is true that the Company'shostlers tend not only standard gauge locomotives but also all otherlocomotive equipment, but we do not regard this as a sufficient reasonfor their exclusion.,In determining the appropriateness of the units requested herein wealso take into consideration the fact that no other labor organizationis seeking at the present time to represent the employees concerned inthe more comprehensive alternative units preferred by the Company.9Under all the circumstances we find that (1) all conductors and brake-men engaged in standard gauge railroad operations at the Company'sEast and West plants, and (2) all locomotive engineers and firemenengaged in standard gauge railroad operations and all hostlers at theCompany's East and West plants, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute appropriate units for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the employees7 Standard gauge operations require a ciee consisting of an engineer,a fireman, a con-ductor,and two brakemen,while narrow gauge and crane operations are carried out byan engineer and coupler,and a crane operator and fireman,respectively8 SeeMatter of Green River Ordnance Plant, Stewart-Warner Corporation,51 N L R B.1277;Matter of Phelps Dodge Corporation(New Cornelia Branch),40 N. L.R. B 180.CfMatter of E. I. Du Pont de Nemours & Company,54 N. L. R B 1543,Green RiverOrdnance Plant, Stewart-Warncr Corporation, supra 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy Virtue of and pursuant to the power, vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard' ' Rules and Regulations-Series 3, it is hereby,DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The New JerseyZinc Company (of Pa.), Palmerton, Pennsylvania, elections by secretballot shall be, conducted as early as possible, but not'later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10,and 11, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above,' who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not,work,during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not 'been rehired or reinstated prior to the date of theelections, ,to determine whether or not the employees in said unitsTrainmen, Ind., and Brotherhood O'f, Locomotive Firemen,and En-gineers, Ind., for the purposes of collective bargaining.